 In the Matterof THE ONTARIO KNIFECOMPANYandCUTLERYWORKERSLOCAL UNIONNo.20452Case No. R-?72.Decided November 4, 1937CutleryManufacturing Industry-Investigation of Representatives:contro-versy concerning representation of employees;refusal by employer to meetwith non-employee representative of employees, and to grant union's requestfor a "100 per cent union shop" ; substantial doubt as, to majoritystatus-Unet Appropriate for Collective Bargaining:production and maintenance em-ployees ; no controversy asto-Election Ordered-Certification of Representa-tives.Mr. Norman F. Edmonds,for the Board.Mr. James A. Chrestensen,of Franklinville, N. Y., for the Com-pany.Mr. Daniel B. Shortal,of Buffalo, N. Y., for the Union.Miss Fannie M. Boyls,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 7; 1937, Cutlery Workers Local Union No. 20452, hereincalled the Union, filed with the Acting Regional Director for theThird Region (Buffalo, New York) a petition alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of The Ontario Knife Company, Franklinville, New York,herein called the Company, and-requesting the National Labor Re-lations Board, herein called the Board, to conduct an investigationpursuant to Section 9 (c) of National Labor Relations Act, 49 Stat.449, herein called the Act.On August 8, 1937, the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3,of National Labor Relations Board Rules and Regulations-Series1, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for a hearing upon due notice.On August 21, 1937, the Acting Regional Director issued a noticeof a hearing to be held on August 26, 1937, at Franklinville, NewYork.Pursuant to the notice a hearing was held on August 26, 1937,at Frankluiville, New York, before Irving G. McCann, the Trial Ex-29 30NATIONAL LABOR RELATIONS BOARDaminer duly designated by the Board. The Board and Union wererepresented by counsel, and the Company by its president, and allparties participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing upon the issues was afforded all parties.A motion to continuethe hearing to a later date was made by the Company and refused bythe Trial Examiner.During the course of the hearing, the Trial Ex-aminer also made-several rulings on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Exam-iner upon said motion and objections and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.Upon the entire record in the case the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Ontario Knife Company is a corporation, organized in 1902under the laws of the State of New York. It operates a plant atFranklinville, New York, at which it manufactures cutlery, consist-ing of knives, spatulas, paint scrapers, and forks.It employs approximately 175 people.Of this number about 153are production and maintenance employees below the grade offoreman.The principal raw material used by the Company in the manufac-ture of its cutlery is steel.Most of the steel is purchased in Pennsyl-vania, although a substantial amount is purchased within the Stateof New York. It is transported to the Company's plant by rail or bytruck lines.In the manufacture of handles for the cutlery, various types ofwood, hard rubber, bone, stag horns and composition are used. Beechwood is purchased within the State of New York, and birch in Massa-chusetts and New Hampshire.Other woods, such as cocobola androsewood, and stag horns come originally from foreign countries, butare purchased by the Company from firms in New York City, whobuy directly from abroad, and are shipped by such firms over thePennsylvania Railroad lines to the Company's plant.The Pennsyl-vania Railroad passes into the State of Pennsylvania before reachingthe Company's plant in Franklinville, New York, and consequentlyall shipments from New York City to the Company over those linesaremade in interstate commerce.Hard rubber and compositionhandles, already molded, rivets, and washers are purchased fromstates other than New York and shipped to the Company by rail.Abrasives of various types are purchased from all over the UnitedStates. DECISIONS AND 011DEIIS31The officers of the Company act as its 'sales agents and travelthroughout the United States in distributing its products.Althoughmost of its products are sold directly within the State of New York,over 50 per cent are shipped, either directly or indirectly, outside theState of New York to various points in the country. Some of theproducts are shipped to Canada, England, and other foreign coun-tries.In any event, a substantial portion of the Company's productsis shipped directly to places outside the State of New York. It iscustomary for the Company to use either the railroads or parcel postin delivering the goods sold.'II.THE ORGANIZATION INVOLVEDOnly one Union, Cutlery Workers Local Union No. 20452, hasclaimed to represent any of the employees of the Company. That-union is a labor organization chartered by the American Federationof Labor on March 1, 1937. It admits to membership all productionand maintenance employees of the plant except foremen and othersupervisory employees.III.THE QUESTION CONCERNING REPRESENTATIONShortly after the Union was chartered, a committee chosen by itinterviewed the president of the Company concerning matters in-cluded in a petition presented to said Company.'The testimony wasconflicting as to whether the Company was then, or thereafter, re--quested to recognize the Union as the exclusive representative of itsemployees for the purposes of collective bargaining, except in so faras such request was joined' with. a request for a "100 per cent Union-shop".The latter request was refused.No evidence that the Unionrepresented a majority of the employees was ever asked for by theCompany.Subsequent to the first meeting, several other meetings were heldbetween the Company's president and the committee.At one ofthese meetings he was requested to admit to the meeting a memberof the American Federation of Labor who was not an employee ofthe Company but who had been chosen by the Union as a memberof the committee.The Company's -president announced that hewould not meet with said representative nor with any other out-sider.We find that a question has arisen concerning the representationof employees of the Company.'Testimony concerning the volume of the Company'sbusiness and a comparison of itssize with that of other cutlery manufacturers was excluded on the objection of the Com-pany that such disclosures would be valuable to its competitors and harmful to itself.2Petitioner'sExhibit No. 5. 32NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE QUESTION OF REPRESENTATION ON COMMERCEWe find that the question' concerning representation, which hasarisen inconnection with the operations of the Company describedin Section I above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, between theseveral States and foreign countries, and between points within theState of New York but through the State of Pennsylvania, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Union in its petition for an investigation and certification ofrepresentatives claimed that all production and maintenance em-ployees of the Company's plant constituted a unit appropriate forthe purposes of collective bargaining.The Company raised no ob-jection to this classification and introduced in evidence a pay rolllist containing the names of its production and maintenance em-ployees as of July 31, 1937, the pay day immediately preceding thedate when the petition for an investigation was filed.We excludeforemen and other supervisory employees in accordance with ourusual practice where no evidence is introduced to indicate that theyshould be included in the unit with the production and maintenanceemployees.In order to insure to the employees of The Ontario Knife Com-pany the full benefit of their right to self-organization and to col-lective bargaining, and otherwise to effectuate the policies of the Act,we find that all of the production and maintenance employees of theCompany, excluding foremen and other supervisory employees, con-stitute a unit appropriate for the purposes of collective bargainingwith respect to rates of pay, wages, hours of employment, and otherconditions of employment.VI. THE DETERMINATION OF REPRESENTATIONThe Union, through its president, testified at the hearing that ithad approximately 140 members in good standing, 86 of whom hadpaid their dues in full.The financial book of the Union, which wasintroduced in evidence in support of such testimony, however, showedthat less than a majority of the Company's 153 employees who wereeligible for membership in the Union had paid their dues in full atthe date of the hearing and at the date of the filing by the Union ofthe petition for an investigation.A bare majority of said employeeswere less than three months delinquent in the payment of their duesat the time said 'petition was filed. DECISIONS AND ORDERS33The financial book of the Union, containing the names of thealleged members of the Union, was admitted in evidence for examina-tion by the Board and its agents only.The Company, therefore, wasgiven no opportunity to inspect the list of members nor cross-ex-amine the Union's president, and only witness, in respect thereto.We therefore find that the question which has arisen concerningthe representation of employees of the Company can best be resolvedby the holding of an election by secret ballot.Those employees inthe appropriate unit who were on the pay roll of the Company onJuly 31, 1937, the pay day immediately preceding the date when thequestion concerning representation arose, shall be eligible to vote.CONCLUSIONS OF LAWUpon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following conclusions oflaw:1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Ontario Knife Company, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.2.All production and maintenance employees employed by theCompany in its plant at Franklinville, New York, excluding foremenand other supervisory employees, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9(b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, it is herebyDIRECTED that, as a part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith The Ontario Knife Company, Franklinville, New York, anelection by secret ballot shall be conducted within fifteen (15) daysfrom the date of this Direction, under the direction and supervisionof the Acting Regional Director for the Third Region, acting in thismatter as agent for the National Labor Relations Board and subjectto Article III, Section 9, of said Rules and Regulations, among theproduction and maintenance employees of The Ontario Knife Com-pany on its pay roll of July 31, 1937, excluding foremen and othersupervisory employees, and those who have since quit or been dis- 34NATIONAL LABOR RELATIONS BOARDcharged for cause, to determine whether or not they desire to berepresented by CutleryWorkers Local Union No. 20452 for thepurposes of collective bargaining.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESDecember 4, 1937On August 7, 1937, Cutlery Workers Local Union No. 20452, hereincalled the Union,filed with theActingRegional Director for theThird Region(Buffalo, New York)a petition alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of The Ontario Knife Company, Franklinville, New York,herein called the Company,and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On August8, 1937, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series1, as amended,ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.Pursuant to notice duly served upon the Company and the Union,a hearing was held at. Franklinville, New York, on August 26, 1937,before Irving G. McCann, the Trial Examiner duly designated bythe Board.On November 4, 1937,the Board issued a Decision andDirection of Election.The Direction of Election provided that anelection by secret ballot should be held among the production andmaintenance employees of The Ontario Knife Company on its payroll of July 31, 1937,excluding foremen and other supervisory em-ployees and those who had since quit or been discharged for cause,to determine whether or not they desired to be represented by CutleryWorkers Local Union No. 20452 for the purposes of collective bar-gaining.Pursuant to the Direction,balloting wasconducted on November19, 1937.Full opportunity was accorded to all the parties to thisinvestigation to participate in the conduct of the secret ballot and tomake challenges.Thereafter,the Regional Director,acting pursuant to Article III,Section 9,of the Rules and Regulations,issued and duly served uponthe parties to the proceeding his Intermediate Report upon the secretballot.No exceptions to the Intermediate Report have been filed byeither of the parties. DECISIONS AND ORDERS35As to the balloting and -its results, the Regional Director reportedas follows:Total numbereligibleto vote__________________________________143Total number of ballots cast -----------------------------------133Ballots castfor Cutlery Workers Local Union No. 20452 --------105Ballots cast against Cutlery Workers Local Union No 20452____28By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1, asamended,IT IS HEREBY CERTIFIEDthat Cutlery Workers Local Union No. 20452has been designated and selected by a majority of the productionand maintenanceemployees of The Ontario Knife Company, Frank-linville,New York, excluding foremen and other supervisory em-ployees, astheir representative for the purposes of collective bar-gaining, andthat, pursuant to the provisions of Section 9 (a) of theNational Labor Relations Act, Cutlery Workers Local Union No.20452 is the exclusive representative of all such employees for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.CHAIRMAN MADDEN took no part in the consideration of the aboveDecision, Direction of Election, and Certification of Representatives.